Kernochan, J.
The magistrate convicted the appellant of disorderly conduct. The complaint before the magistrate charged assault in the third degree. At the end of the People’s case it was reduced to a charge of disorderly conduct.
No complaint for disorderly conduct was prepared but the magistrate indorsed on the papers that he would consider the complaint of assault as charging a violation of section 722, subdivision 2, of the Penal Law (disorderly conduct).
*704This is a practice which we strongly deprecate (See People v. McCabe, 144 Misc. 702), but do not feel that we can reverse this case for this reason.
The magistrate was justified by the evidence in convicting the appellant.
Salomon, J., concurs.